Citation Nr: 1210499	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-operative residuals of thyroid cancer, to include as secondary to an undiagnosed illness and exposure to depleted uranium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

The Veteran appeared at a local RO hearing in November 2009.  A transcript of the hearing testimony is associated with the claims file.  The Veteran noted on his substantive appeal (VA Form 9) that he also desired a Board hearing at the local RO via a video conference.  His representative, however, noted in a subsequent VA Form 646 that the Veteran no longer desired a Board hearing.  Hence, no hearing request remains pending.  38 C.F.R. § 20.702(e) (2011).  


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.
 
2.  The Veteran suffers a known disorder, thyroid cancer, and not an undiagnosed illness.
 
3.  Thyroid cancer was not shown to have been present in service, it was neither compensably disabling within a year of separation from active duty, nor shown to have been caused by either service in the Persian Gulf, a disease or injury in service, or in-service exposure to ionizing radiation.



CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran a correspondence dated September 2007, August 2007 and October 2010 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

This matter was most recently before the Board in July 2010, when the case was remanded.  The purpose of the remand was to obtain any outstanding private and/or VA treatment records, and to obtain all relevant reports from the Commandant of the Marine Corps to determine whether the Veteran was exposed to depleted uranium or any other source of radiation and, thereafter, to determine whether it was at least as likely as not that thyroid cancer was due to exposure to depleted uranium.  All of the actions previously sought by the Board through its prior development directive have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in June 2011, which denied confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection for Thyroid Cancer-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including thyroid cancer may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.311.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Persian Gulf War Veterans' Benefits Act authorizes VA to compensate any Persian Gulf War Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  This statute expands the definition of "qualifying chronic disability" (for service connection) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).
 
The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, which is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity." 38 C.F.R. §§ 3.309(d)(3)(ii)(B).  The Veteran does not qualify as a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d)(3). 

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease. 38 C.F.R. § 3.311.  Thyroid cancer is specifically enumerated as being a radiogenic disease. 38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311  sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 3.311(a)(2), (b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran served on active duty from February 1988 to February 1992.  A 2007 pathology report demonstrates that he was diagnosed with and treated for thyroid cancer metastatic to the lymph nodes.  The Veteran contends that his thyroid cancer was secondary to exposure to depleted uranium while detailed to destroying Iraqi Army bunkers.

In an April 2008 letter from the Veteran's physician, Dr. T.O. states that in June 2007 a papillary carcinoma of the thyroid was discovered resulting in a total thyroidectomy.  Dr. T.O. stated that there was good study evidence that thyroid cancer develops as a result of radiation exposure and that such cancer developed a number of years distant from the exposure.  He stated in an addendum to his letter that exposure to depleted uranium would have caused thyroid cancer.  

In July 2009, the RO requested from the Naval Dosimetry Center a DD 1141 Record of Exposure to Ionizing Radiation.  In an August 2009 response, the Center stated that a review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  

A March 2011 statement from the Naval Dosimetry Center indicated that there were no reports of occupational exposure to ionizing radiation for the Veteran.  

In May 2011, the RO requested from the Under Secretary for Health, following a review of the available records, a radiation dose assessment and an opinion as to whether it was likely, unlikely or as likely as not that the Veteran's thyroid cancer was a result of exposure to depleted uranium.

In a June 2011 memorandum from the Director of the Environmental Agents Service, it was noted that the Veteran's service treatment records did not contain a Record of Occupational Exposure to Ionizing Radiation and that the Navy Dosimetry Center had no reports of occupational radiation exposure.  Following a review of the records and citing supporting medical literature, the reporting physician stated that it was unlikely that the Veteran's thyroid cancer could be attributed to radiation exposure, specifically depleted uranium exposure while in military service.  

A June 2011 Radiation Review Under 38 C.F.R. § 3.311 from the Director of the Compensation Service reported that the Health Physics Society indicated that when radiation doses were below 5-10 rem, the risks of health effects were either too small to be observed or were nonexistent and that, considering the Veteran's military service, his occupational radiation does did not exceed 5 rem in one year or 10 rem in a lifetime.  The Director then determined that as a result of this medical opinion and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's thyroid cancer resulted from exposure to radiation in service.  

Given the foregoing evidence, the Board finds that the evidence of record preponderates against granting entitlement to service connection for thyroid cancer.

As stated above, in some cases, those who served in the Southwest Asia theater of operations can be service connected for illnesses related to a chronic disability described as a medically unexplained chronic multisymptom illness, a symptom of which is sometimes unexplained rashes or other dermatological signs and symptoms.  In this case, however, the Veteran's has been diagnosed with a specific disability, i.e., thyroid cancer.  Accordingly, he may not be granted service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's thyroid cancer is secondary to exposure to depleted uranium.  The Board is cognizant of the Veteran's assertions that his thyroid cancer related to such exposure.  As a lay person, the Veteran is competent to report on that which he has personal knowledge and that a lay person can speak as to etiology in some limited circumstances in which a nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of the etiology of thyroid cancer goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to opine as to the etiology of his disorder.

Further, while Dr. T.O. is a medical professional competent to make such an etiology opinion, his opinion that thyroid cancer could develop as a result of depleted uranium does not speak to whether the Veteran's exposure, if any, was secondary to such exposure.  Moreover, the Board does not, in its denial of the Veteran's claim, determine that exposure to depleted uranium could lead to thyroid cancer.  Instead, it finds that the evidence preponderates against a determination that the Veteran's exposure, if any, led to his thyroid exposure.  In this regard, dosimetry findings and the conclusions of the Director of Compensation and the Environmental Agents Service note that, if any exposure did take place, it was so limited as to make a relation between the Veteran's cancer and exposure unlikely.  As Dr. T.O.'s conclusion is reliant upon a certain level of exposure and such exposure is not found, the preponderance of the competent medical evidence weighs against a finding in favor of entitlement to service connection for thyroid cancer due to exposure to radiation.

Finally, the evidence of record contains neither a demonstration of thyroid cancer during service, nor evidence of a compensably disabling disorder for years thereafter, nor a competent medical opinion linking the Veteran's service to his thyroid cancer without reference to the appellant's claimed in-service radiation exposure.  Accordingly, entitlement to service connection for thyroid cancer on a direct basis is not warranted.

For the reasons stated above, the Board finds that the evidence of record preponderates against finding that thyroid cancer is related to service.  The claim must therefore be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for post-operative residuals of thyroid cancer, to include as secondary to an undiagnosed illness and exposure to depleted uranium is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


